FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                         May 4, 2021

                                     No. 04-20-00062-CV

          IN THE INTEREST OF K.M., B.M. AND A.B.M., MINOR CHILDREN

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-09419
                           Honorable Aaron Haas, Judge Presiding


                                       ORDER
        Appellee’s motion for extension of time is GRANTED. Appellee’s brief is due June 1,
2021.


                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court